NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10162

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00877-DKW-1

 v.

EMIL WOLFGRAMM, JR.,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Emil Wolfgramm, Jr., appeals from the district court’s order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Wolfgramm’s
unopposed motion to expedite submission without oral argument is granted.
      Wolfgramm contends that the district court applied the wrong legal standard

because it did not meaningfully apply the standard adopted by this court in Aruda.

Wolfgramm also contends that, by treating his vaccination status and the low

incidence of COVID-19 cases in his prison as dispositive, the district court failed

to consider the totality of the circumstances.

      The record does not support Wolfgramm’s claims. The district court

recognized that U.S.S.G. § 1B1.13 was not binding and applied the proper legal

standard in a manner consistent with Aruda. See id. at 802 (“The Sentencing

Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are not

binding.”). Moreover, the district court acknowledged Wolfgramm’s health

conditions and considered the totality of his circumstances before reasonably

concluding that he lacked extraordinary and compelling reasons for release. On

this record, the district court did not abuse its discretion by denying Wolfgramm’s

motion. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018)

(district court abuses its discretion if its application of the correct legal standard is

illogical, implausible, or without support in the record).

      AFFIRMED.




                                            2                                      21-10162